Citation Nr: 1452068	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder, to include schizophrenic reaction, paranoid type, bipolar disorder, and depression.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for a chronic back disorder.

4.  Entitlement to service connection for epilepsy, to include as due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and July 2009 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).

The issues of entitlement to service connection for a psychiatric disorder, a back disorder, and epilepsy are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric disorder was denied in a November 1957 RO decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the November 1957 RO decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.

3.  The evidence of record does not include a current diagnosis of posttraumatic stress disorder related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Posttraumatic stress disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the decision below, the Board is reopening the claim for service connection for a psychiatric disorder, and remanding the claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of this issue is necessary.
  
As for the posttraumatic stress disorder (PTSD) claim, the Board finds that VA's duty to notify was satisfied by letter sent to the Veteran in December 2008, prior to the initial adjudication of his claim.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2014, the Board remanded the matters for additional development so that the RO could take appropriate action in an attempt to verify the Veteran's claimed in-service stressors.  The evidence of record shows that this development was completed in June 2014.  Thus, the Board finds that there has been substantial compliance with the April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Moreover, the Veteran has been afforded a VA examination with respect to his claim.  The March 2012 VA examination report shows that the examiner considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  Thus, the March 2012 VA examination report is adequate with which to decide the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

New and Material Evidence Claim

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a November 1957 decision, the RO denied the Veteran's claim of service connection for a mental disorder because the evidence failed to show that his post-service diagnosis of schizophrenic reaction, paranoid type, was incurred in or aggravated by his military service during World War II.  The Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

Evidence associated with the claims file since the November 1957 RO decision includes private medical evidence showing additional diagnoses of bipolar disorder and depression, and a private medical opinion regarding the Veteran's post-service schizoaffective disorder diagnosis and his military service.  Specifically, in a June 2011 letter the Veteran's treating psychiatrist stated that the stress of the Veteran's service during World War II "played a significant role in bringing out [the Veteran's] mental illnesses and continue[d] to affect his mental health."  

The evidence also now includes a March 2012 opinion from a VA examiner, indicating that the Veteran's schizoaffective disorder was "less likely than not" related to his military service.  The VA examiner further indicated that the claimed disorder "clearly and unmistakably" existed prior to service and was "clearly and unmistakably not aggravated" by an in-service injury or event.  The examiner then stated that there was "no evidence that the psychotic disorder existed prior to or during service."  The examiner concluded that that "there was no pre-existing disorder to be aggravated by service." 

The Board finds that the opinions provided by the Veteran's private psychiatrist and the March 2012 VA examiner constitutes "new" evidence in the sense that this evidence was not previously before agency decision makers.  This evidence is also "material," as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, namely whether the claimed disorder is related to the Veteran's military service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Accordingly, the criteria for reopening the claim of entitlement to service connection for a psychiatric have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for PTSD

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor if the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  As the Veteran does not assert that he experienced a stressor related to fear of hostile military or terrorist activity, these amendments are not applicable to this case.

The Veteran seeks service connection for PTSD, which he claims is due to his service as an aviator aboard the U.S.S. Essex during World War II.  Specifically, he identified one of the in-service stressful events responsible for the claimed disorder as an incident during which he had the flu and became dizzy while trying to land his plane on the aircraft carrier, and instead crashed into the flight deck.  

Service records verify that the Veteran served as an aviator in the United States Navy and that he was assigned to an aviation group associated with the U.S.S. Essex.  Additionally, the Veteran submitted a historical yearbook document showing the "Combat History of Air Group 83 and the U.S.S. Essex from 10, March, 1945 to 13, September, 1945."  This yearbook includes the Veteran's photograph.  Also included in the yearbook are photographs of two deck crashes, one of which the Veteran suggests shows the aftermath of his crash into the flight deck.

In June 2014, the RO contacted the Joint Services Records and Research Canter (JSRRC) in an attempt to verify the Veteran's claimed stressor of being involved in plane crash aboard the U.S.S. Essex.  According to JSRRC's response, the ship's deck logs revealed that air strike operations were conducted in March and April of 1945 in multiple locations in or near Japan.  Aircraft crashes were noted to have occurred alongside of the ship and on the flight deck almost daily during these operations.  The JSRRC noted that although the deck logs listed the names of the pilots and air crewman involved during the incidents, the Veteran's name was not listed.  The JSRRC noted, however, that the deck logs documenting the aircraft crashes that occurred on March 15 and 29th of 1945 did not list the squadron or names of those involved, with the exception of the flight deck crew who were injured.  

Credible supporting evidence need not corroborate every detail of a veteran's claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply a veteran's participation (e.g., to not controvert the veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  See Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  Although the Veteran's name is not mentioned in the March and April of 1945 deck logs for the U.S.S. Essex, given his military occupational specialty and confirmed association with this ship during this time period within which multiple plane crashes have been verified, the Board finds that the evidence supports a finding that his claimed stressor involving an airplane crash on the flight deck actually occurred.  

As one of the Veteran's claimed in-service stressors has been verified, the most salient question is whether he currently has PTSD, and if so, whether it is related to his military service.

The Veteran's service treatment records are entirely negative for reported symptoms or findings related to a psychiatric disorder.

Post-service medical records reflect psychiatric diagnoses of schizoaffective disorder, bipolar disorder, and chronic depression from August 1957, October 2007, and September 2008, respectively, but do not include a DSM-IV diagnosis of PTSD.  Although private medical records dated in June and September of 2008 show that the Veteran was given a diagnosis of PTSD that was attributed to World War II, this diagnosis was based on the Veteran's own report as it was not rendered in connection with a psychiatric examination of the Veteran and is not supported by the objective evidence of record.  Moreover, the diagnosis of PTSD was not rendered in accordance with the DSM-IV.    

The Veteran underwent a VA PTSD examination in March 2012 to determine the nature and etiology of his claimed psychiatric disorder.  The examiner reviewed the record in connection with the examination.  Based on the mental status examination and clinical findings, the examiner determined that the Veteran did not have diagnosis of PTSD that conformed to the DSM-IV criteria.  Specifically, the examiner acknowledged that the Veteran met the stressor criteria but concluded that he did not meet the DSM-IV symptom criteria for a PTSD diagnosis.  The examiner further highlighted that "no evidence was found in the record that the Veteran has ever been diagnosed with PTSD by a VA psychiatrist or psychologist."

Given the above, the preponderance of the evidence is against the claim for service connection for PTSD.  The objective medical evidence dated since the time that the Veteran filed his claim fails to show a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The Veteran underwent a VA PTSD examination in March 2012, which was conducted in accordance with the DSM-IV, after which the VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.   In the absence of a present PTSD disability, a grant of service connection for this disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  Accordingly, service connection for PTSD is denied on the basis of there being no current diagnosis.  

The Board has considered the Veteran's statements that he has PTSD due to his service in World War II.  While the Veteran's statements are competent evidence as to events in service and to describe the extent of any symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render his statements as competent evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose PTSD or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran reported the events in service and after service, and described the symptoms he experienced to the VA examiner, who considered this competent evidence and, based on his ability, knowledge, and experience in the medical field, provided a competent medical opinion that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, paranoid type, and bipolar disorder, is reopened and, to this extent only, the appeal is granted.

Service connection for PTSD is denied.


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that a remand is needed to allow the RO to consider the claim in the first instance and to also obtain an adequate medical opinion regarding the onset and etiology of the Veteran's diagnosed psychiatric disorders.  As explained above, the March 2012 VA examination report includes conflicting statements and opinions regarding the onset of the Veteran's schizoaffective disorder.  Additionally, the medical evidence does not include an etiological opinion that addresses the other psychiatric disorders diagnosed during the pendency of the claim, to include depression.  As such, the RO must obtain an additional medical opinion as to the nature, onset, and etiology of the claimed psychiatric disorder.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided) see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Given that the Veteran claims to have epilepsy due to a psychiatric disorder, the issue of service connection for epilepsy must be remanded along with the psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other.)

The Board also finds that additional development is required with respect to the Veteran's remaining claim of service connection for a back disorder.  The Veteran claims to have injured his back during the in-service plane crash on the flight deck of the U.S.S. Essex.  Reportedly, he walked away from the crash, but did not report or seek treatment for his low back symptoms due to his fear that he would no longer be allowed to fly.  Thus, the he has confirmed that his service treatment records would not include notations of the incident.  

The exact nature and etiology of the Veteran's claimed back disorder is unclear from the current medical evidence.  Post-service medical evidence documents his April 1997 report of having incurred a "slipped disc" during service, as well as his medical history significant for a 1994 back injury and diagnoses of osteoarthritis and a lumbar spine compression fracture.  The April 1997 record also reflects diagnoses of a chronic L1 vertebral compression fracture and multilevel lumbar degenerative disc disease.  More recent evidence shows clinical findings in June 2010 of osteoarthritic changes, including posttraumatic changes, and x-ray findings in April 2012 showing a compression fracture deformity, scoliosis, and degenerative changes of the thoracic or lumbar spine.  However, none of the post-service medical evidence includes an opinion as to whether any diagnosed back disorder is related to the Veteran's military service.  Thus, on remand, the Veteran must be afforded a VA examination to determine whether he has a back disorder that is related to his military, to include any injuries incurred therein.  38 U.S.C.A. § 5013A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Then, the RO must obtain an addendum opinion from the March 2012 VA PTSD examiner, or if not available, an appropriate substitute regarding the etiology of the Veteran's diagnosed psychiatric disorder(s).  The Veteran need not be reexamined, unless the examiner providing the requested opinion determines that an additional examination is needed.   The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a review of the medical evidence, and with consideration of the Veteran's lay statements, the June 2011 private opinion regarding the connection between the Veteran's schizoaffective disorder and his military service, and the March 2012 VA opinions, the examiner must state whether any previously or currently diagnosed psychiatric disorder was incurred in service or is otherwise related to his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  Based on a review of the medical evidence, and with consideration of the Veteran's lay statements, the examiner must state whether any diagnosed back disorder was incurred in service or is otherwise related to his military service.  

3.  After completion of all necessary records development, the RO should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the claimed back disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated tests must be completed and reported in full.  The examiner must identify all back disorders found on examination.  Based on a review of the medical evidence, and with consideration of the Veteran's lay statements, the examiner must state whether any diagnosed back disorder was incurred in service or is otherwise related to his military service, to include injuries sustained due to an in-service plane crash.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must review the examination reports and ensure that all requested development has been completed in full.  If a report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claims.

6.  Following completion of the foregoing, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the appeal should be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


